Order entered November 23, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00329-CR

               EARNEST DEWAYNE CLAYTON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                         Rockwall County, Texas
                    Trial Court Cause No. CR17-2027

                                    ORDER

      We REINSTATE this appeal. We abated for the trial court to make findings

of fact and conclusions of law. The supplemental clerk’s record containing those

findings and conclusions was filed on November 19, 2021.

      While the appeal was abated, the State filed a motion to extend time to file

its brief. We GRANT the motion and ORDER the State’s brief due by December

31, 2021.

                                            /s/   LANA MYERS
                                                  JUSTICE